Citation Nr: 0016771	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based upon a service-connected cause of death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's stepdaughter



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for the cause of the veteran's 
death.  In March 1997, the veteran testified at a Board 
hearing at the RO and in May 1997, the Board remanded the 
matter for due process considerations.


FINDINGS OF FACT

1.  The veteran's certificate of death indicates that he died 
in March 1991 from cardiorespiratory arrest due to pelvic 
mesothelioma.  

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  No competent medical evidence has been submitted to show 
that pelvic mesothelioma was present during the veteran's 
active service or for many years thereafter.

4.  No competent medical evidence has been submitted linking 
the veteran's pelvic mesothelioma to his active service, any 
incident therein (including claimed exposure to Agent 
Orange), or any continuous symptomatology.


CONCLUSION OF LAW

The appellant's claim of entitlement to DIC benefits based on 
a service-connected cause of death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
pertinent complaints or findings of relevant abnormality.  In 
August 1971, he had an epidermal inclusion cyst removed from 
the right scrotum.  At his December 1971 military separation 
medical examination, clinical evaluation of his anus, rectum, 
and genitourinary system was normal, as was a chest X-ray and 
laboratory testing.  On a report of medical history, the 
veteran denied tumors, growths, cysts, and cancer.  

The veteran's DD Form 214 (Certificate of Release or 
Discharge From Active Duty) shows that he had ten months and 
twenty six days of foreign and/or sea service.  He was 
awarded, inter alia, the Vietnam Service Medal with bronze 
service star and a Vietnam Campaign Medal.

In November 1981, the veteran submitted a claim of service 
connection for "cancer of the intestinal tract," which he 
attributed to exposure to Agent Orange in Vietnam.  In 
support of his claim, the RO obtained private treatment 
records showing that in January 1981, the veteran was seen 
after he developed severe pain in the left inguinal area.  An 
excisional biopsy of an inflamed mass in the left inguinal 
area was performed later that month.  At that time, the 
pathological diagnosis was papillary cyst-adenoma with 
hemorrhage.  The veteran was discharged from the hospital 
with assurances that the lesion was benign.

In September 1991, he was again hospitalized after he 
experienced severe left flank pain.  An intravenous pyelogram 
was performed and showed the presence of a left pelvic mass.  
During an exploratory laparotomy in October 1991, the 
retroperitoneal mass was incompletely resected.  A 
transrectal biopsy revealed a mass which was determined to be 
papillary and cystic malignant mesothelioma.  The final 
diagnosis was pelvic mesothelioma with probable liver and 
lung metastases.  

The veteran thereafter underwent radiation, reportedly with 
an excellent response.  On follow-up examination in February 
1982, the diagnosis was mesothelioma in the peritoneal wall, 
status post radiation therapy with good response and residual 
disease.

By February 1982 rating decision, the RO denied service 
connection for cancer of the intestinal tract, finding that 
the condition had not been shown to be related to the 
veteran's military service or any incident therein, including 
any exposure to Agent Orange.  He was notified of this 
decision by letter in February 1982.

In March 1991, the veteran died.  The cause of death was 
listed as cardiorespiratory arrest due to pelvic 
mesothelioma.  It was noted that the interval between the 
veteran's cardiorespiratory arrest and his death was 
"minutes" and the interval between his pelvic mesothelioma 
and his death was "years."  

In May 1994, the appellant submitted a claim for DIC 
benefits, arguing that the cancer from which the veteran died 
in 1991 resulted from his exposure to herbicides in Vietnam.

In September 1994, the RO apparently drafted a preliminary 
rating decision granting service connection for the cause of 
the veteran's death.  In this draft decision, it was 
erroneously noted that the cancer from which the veteran 
died, mesothelioma, was one of the diseases for which 
presumptive service connection due to Agent Orange exposure 
could be awarded under 38 C.F.R. § 3.309(e).

The record shows that this draft rating decision was never 
officially issued by the RO, nor is there any indication that 
any DIC benefits were paid to the appellant.  The RO has 
indicated that "[a]s a matter of course, completed rating 
decisions are made available to designated service 
organizations prior to promulgation for review and copies are 
provided to the service organizations for their files."  
Thus, it appears that the appellant's representative may have 
been provided with (or otherwise obtained from the claims 
folder) a copy of the September 1994 draft rating decision 
and that he forwarded same to the appellant.  

Thereafter, apparently ignorant of the fact that the 
appellant had received a copy of the September 1994 draft 
rating decision, by October 1994 rating decision, the RO 
denied service connection for the cause of the veteran's 
death.  In the October 1994 rating decision, the RO noted 
that the cancer from which the veteran died, mesothelioma, 
was not one of the diseases listed for presumptive service 
connection due to Agent Orange exposure under 38 C.F.R. § 
3.309(e).  

Later that month, the appellant submitted a Notice of 
Disagreement, indicating that "[i]n your rating decision of 
[September 1994] you tell me that benefits sought are 
granted, then in [October 1994] you say they are denied."  
She further indicated that according to the September 1994 
rating decision, mesothelioma is a presumptive condition as a 
result of exposure to Agent Orange.  In any event, she argued 
that, regardless of the presumptive provisions, the veteran's 
fatal mesothelioma resulted from his Agent Orange exposure.

In a February 1995 Statement of the Case, the RO explained 
that the September 1994 rating decision had been 
"rescinded" by the October 1994 rating decision.  The RO 
further explained that the September 1994 rating decision had 
been incorrect in indicating that mesothelioma was one of the 
presumptive Agent Orange diseases and apologized to the 
appellant for the fact that she had inadvertently received 
the erroneous rating decision.  Nonetheless, the RO indicated 
that as mesothelioma was not one of the diseases which had 
been determined by VA to be related to Agent Orange exposure 
for presumptive service connection purposes, and as the 
record did not show that the veteran was service connected 
for any other disability during his lifetime, service 
connection for the cause of the veteran's death was not 
warranted.

After the appellant perfected an appeal of the adverse rating 
decision, arguing that the veteran's mesothelioma had 
resulted from his exposure to Agent Orange in service, 
regardless of the presumptive regulations.  The RO thereafter 
forwarded the veteran's claims folder to a VA physician for a 
medical opinion as to whether the cancer from which the 
veteran died was related to herbicide exposure.  In a 
September 1996 opinion, the VA examiner indicated that 
records in the claims folder indicated that the veteran died 
in March 1991 from malignant pelvic mesothelioma, cystic and 
papillary form, involving the pelvic peritoneum with 
metastases to the liver and lung.  He indicated that the 
duration of this disease had been four to five years.  He 
concluded that the veteran's tumor was "unequivocally not 
one of the numerous diseases presumptively caused by 
herbicide exposure" under applicable VA regulations.

In March 1997, the appellant and the veteran's stepdaughter 
testified at a Board hearing at the RO.  The appellant 
testified that the veteran had told her that shortly before 
he returned from Vietnam, he broke out in a rash and had to 
have a nodule removed from his scrotum.  She indicated that 
this was evidence of his exposure to Agent Orange.  In 
addition, she stated that one the veteran's doctors had 
described his cancer in 1981 as "very slow growing."  She 
noted that the veteran's cancer had been growing for at least 
10 years, but she was uncertain of the physician's name.  

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that under the plain language of 38 U.S.C. § 1116(a)(3) 
and 38 C.F.R. § 3.307(a)(6)(iii), the incurrence element of a 
well-grounded claim is not satisfied where the veteran has 
not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  In other words, both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent.  McCartt v. 
West, 12 Vet. App. 164 (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999) 
(emphasis added).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Recently, the VA General Counsel held that presumptive 
service connection may not be established under 38 U.S.C. § 
1116 and 38 CFR § 3.307(a) for a cancer listed in 38 CFR 
3.309(e) as being associated with herbicide exposure, if the 
cancer developed as the result of metastasis of a cancer 
which is not associated with herbicide exposure.  VA O.G.C. 
Prec. Op. No. 18-97, 62 Fed. Reg. 37,954 (1997); see also 
Darby v. Brown, 10 Vet. App. 243, 245 (1997).  Evidence 
sufficient to support the conclusion that a cancer listed in 
section 3.309(e) resulted from metastasis of a cancer not 
associated with herbicide exposure will constitute 
"affirmative evidence" to rebut the presumption of service 
connection for the purpose of 38 U.S.C. § 1113(a) and 38 CFR 
§ 3.307(d).  Id.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104.

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

In general, in any claim for benefits, the initial question 
before the Board is whether the claimant has met his or her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded.  38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The Court has also held that the second and third elements of 
a well-grounded claim for service connection can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

As noted above, the appellant contends that service 
connection for the cause of the veteran's death is warranted 
as his fatal mesothelioma either had its onset in active 
service or developed as a result of his exposure to Agent 
Orange.  On careful review of the evidence of record, the 
Board concludes that her claim of entitlement to DIC benefits 
based on service-connected cause of death is not well 
grounded.  

Initially, the Board notes that the cancer from which the 
veteran died, mesothelioma, is not one of the disabilities 
listed at 38 C.F.R. § 3.309(e) for which service connection 
may be granted on a presumptive basis.  In fact, that type of 
cancer is specifically excluded.  Thus, the presumption of 
exposure to a herbicide agent is not for application.  
McCartt, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing, the appellant is not prevented 
from establishing service connection with proof of actual 
direct causation.  Brock, supra.  Accordingly, the Board has 
reviewed the evidence of record to determine if service 
connection for the cause of the veteran's death is warranted 
on a direct basis.

In that regard, it is noted that the veteran's service 
medical records are negative for diagnoses of cancer, 
including pelvic mesothelioma.  In fact, the first clinical 
evidence of mesothelioma in the claims file is in 1981, 
approximately 10 years after service separation.  Moreover, 
there is no competent medical evidence of record linking the 
veteran's pelvic mesothelioma to his active service or any 
incident therein, including claimed exposure to Agent Orange 
or treatment for a cyst of the scrotum.  Additionally, 
chronicity in service has not been established and continuity 
of symptoms after discharge has not been shown.  

Again, even assuming arguendo that the veteran was exposed to 
herbicides during his Vietnam service, there still must be 
competent evidence (such as a medical opinion) that his fatal 
pelvic mesothelioma had its onset during or is otherwise 
related to his period of service, to include related to any 
herbicide exposure or other incident of service.  Competent 
evidence of such is lacking in this case.  

The Board has considered the fact that the appellant herself 
has opined that the veteran's mesothelioma resulted from 
exposure to Agent Orange.  However, as the record does not 
reflect that she possesses a recognized degree of medical 
knowledge, her statements regarding the etiology or date of 
onset of the veteran's cancer are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Likewise, the Board has considered her statements to the 
effect that one of the veteran's treating physicians 
described his cancer in 1981 as "slow growing" and that it 
could have been present for ten years.  Initially, the Board 
notes that neither the veteran's service medical records nor 
the 1981 private medical records contain any such notations, 
nor has the appellant alleged that there are any specific 
records available which have not been obtained.  As noted, 
the record is entirely negative for medical evidence showing 
that the veteran's mesothelioma was present in service or for 
many years thereafter, or is otherwise related to exposure to 
Agent Orange in service.  In fact, in September 1996, a VA 
physician concluded that the veteran's mesothelioma was 
unrelated to any Agent Orange exposure.  Also, it is noted 
that the appellant's statements relating what a medical 
professional told either her or the veteran, "filtered as 
[they are] through a layman's sensibilities . . . [are] 
simply too attenuated and inherently unreliable to constitute 
'medical evidence' to establish a well-grounded claim."  
Warren v. Brown, 6 Vet. App. 4 (1993).  

Based on the foregoing, the Board concludes that the 
appellant has failed to submit evidence that justifies a 
belief by a fair and impartial individual that her claim of 
service connection for the cause of the veteran's death is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak, supra.  Absent 
competent medical evidence of mesothelioma in service or for 
many years thereafter, or of a causal or contributory 
relationship between the cause of the veteran's death and his 
period of service, any incident therein (including exposure 
to Agent Orange), or any continuous symptomatology, the Board 
must conclude that the claim of entitlement to DIC benefits 
based upon a service-connected cause of death is not well 
grounded.  38 U.S.C.A. § 5107(a).

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the appellant in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify an 
appellant under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, the appellant has not identified any available evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Thus, the VA has satisfied its duty 
to inform the appellant under 38 U.S.C.A. 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).

In reaching this decision, the Board has considered whether 
the appellant is entitled to DIC benefits under 38 
U.S.C.§ 1318.  That statute authorizes payment of DIC 
benefits in cases where the veteran "was in receipt of or 
entitled to receive" compensation for a service-connected 
disability rated totally disabling for 10 years immediately 
preceding death or a period of five years from the date of 
discharge.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 CFR 3.22(a), (the implementing regulation for 
section 1318) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.  As the 
interpretation of the regulation did not accurately reflect 
VA's intent in issuing the regulation, it was recently 
amended to ensure that it clearly expresses VA's 
interpretation of section 1318.  See 65 Fed. Reg. 3,388 
(effective Jan. 21, 2000, to be codified at 38 C.F.R. 
§ 3.22(a) (2000)).

In essence, the amended regulation establishes an 
interpretive rule reflecting that 38 U.S.C. 1318 authorizes 
payment of DIC only in cases where the veteran had, during 
his or her lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
Id.  

In specific, the amended regulation provides that even though 
a veteran died of nonservice-connected causes, VA will pay 
death benefits to the surviving spouse in the same manner as 
if the veteran's death were service-connected, if: (1) the 
veteran's death was not the result of his or her own willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was:  (i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; or (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death.  Id.  

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  See 65 Fed. Reg. 3388, 3391 (2000) (to 
be codified at 38 C.F.R. § 3.22(b) (2000)).

In this case, the appellant would obviously not be entitled 
to DIC benefits under the amended regulation.  The veteran's 
claim of service connection for intestinal cancer was denied 
in a final February 1982 rating decision, there is no 
indication that such decision was clearly and unmistakably 
erroneous, nor has it been so contended.  Even under the 
Court's "hypothetically entitled to receive" theory, 
entitlement to DIC benefits under section 1318 would not be 
warranted as there is absolutely no evidence of record to 
show that the veteran would have been entitled to receive a 
total disability rating for the 10 years immediately 
preceding his death, thus entitling his survivor to DIC 
benefits under section 1318.  Furthermore, the appellant has 
submitted no argument to this effect.  See Cole v. West, 13 
Vet.App 268 (1999) (holding that, as to a section 1318 
hypothetically "entitled to receive" theory, a claimant 
must set forth how, based on the evidence in the veteran's 
claims file, or under VA's control, at the time of the 
veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding his death).  Consequently, the 
Board finds that a claim of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 has not been raised, either by the 
appellant or by the evidence of record.  

Finally, given the unique facts of this case, the Board has 
considered the possibility that "restoration" of service 
connection for the cause of the veteran's death is warranted 
because the RO incorrectly "severed" service connection for 
the cause of the veteran's death.  

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994). 

In this case, however, there is no evidence in the record to 
show that the RO ever actually promulgated the September 1994 
decision or notified the appellant of that decision.  Thus, 
it was not a final decision subject to revision under the 
38 C.F.R. § 3.105.  See Best v. Brown, 10 Vet. App. 322 
(1998) (Pursuant to 38 U.S.C. § 5104(a) and 38 C.F.R. § 
3.104(a), written notification to the appellant is required 
in order for a VA decision to become final).  Therefore, 
there was no need to comply with any of the procedural 
requirements of 38 C.F.R. § 3.105(d).  In any event, the 
Board finds that any prior "grant" of service connection 
for the cause of the veteran's death was "clearly and 
unmistakably erroneous" and notes that neither the appellant 
nor her representative has disputed this fact.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).


ORDER

Entitlement to DIC benefits based on a service-connected 
cause of death is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

